




EXHIBIT 10.3
Post-Closing Lock-Up Agreement


Vicon Industries, Inc.
131 Heartland Blvd.
Edgewood, New York 11717


Ladies and Gentlemen:
This Post-Closing Lock-Up Agreement (this “Agreement”) is being delivered
pursuant to that certain Agreement and Plan of Merger and Reorganization (as
amended from time to time, the “Merger Agreement”), dated as of March 28, 2014,
by and among Vicon Industries, Inc., a New York corporation (“Vicon”), VI Merger
Sub, Inc., a California corporation and a direct, wholly owned subsidiary of
Vicon (“Merger Sub”), and IQinVision, Inc., a California corporation
(“IQinVision”). Capitalized terms used in this Agreement and not otherwise
defined herein shall have the meanings ascribed to them in the Merger Agreement.
Pursuant to the terms of this Agreement, the undersigned (“Shareholder”) is
agreeing that (i) all shares of Vicon Common Stock issued to Shareholder as
Merger Consideration in connection with the Merger, and/or (ii) all shares of
Vicon Common Stock held by the Shareholder as of the Closing Date; in each case,
including any shares issued in connection with any stock split, stock dividend,
recapitalization, reorganization, or the like (collectively, the “Lock-Up
Shares”), shall be subject to the restrictions and obligations as set forth in
this Agreement.
As a material inducement to Vicon’s willingness to enter into the Merger
Agreement and for other good and valuable consideration, receipt and sufficiency
of which are hereby acknowledged, the undersigned agrees that, without the prior
written consent of Vicon, the undersigned will not, directly or indirectly, or
publicly announce an intention to, offer, sell, pledge, contract to sell
(including any short sale), grant any option to purchase or otherwise dispose of
any Lock-Up Shares or enter into any Hedging Transaction (as defined below)
relating to the Lock-Up Shares (each of the foregoing referred to as a
“Disposition”) for a period from the Effective Time until the six-month
anniversary of the Closing Date (the “Lapse Date”).
The foregoing restrictions are expressly intended to preclude the undersigned
from engaging in any Hedging Transaction or other transaction which is designed
to or reasonably expected to lead to or result in a Disposition even if the
securities would be disposed of by someone other than the undersigned. “Hedging
Transaction” means any short sale (whether or not against the box) or any
purchase, sale or grant of any right (including, without limitation, any put or
call option) with respect to any security (other than a broad-based market
basket or index) that includes, relates to or derives any significant part of
its value from the Lock-Up Shares.
Notwithstanding the foregoing, the undersigned may transfer any or all of the
Lock-Up Shares (i) by gift or to any member of the immediate family of the
undersigned or to any trust or partnership for the direct or indirect benefit of
the undersigned or the immediate family of the undersigned (including by will or
intestate succession), provided that any such transfer shall not involve a
disposition for value, (ii) to any limited partners, members or shareholders of
the undersigned, (iii) in transactions relating to shares of Vicon Common Stock
acquired in open market transactions or pursuant to employee benefit plans or
incentive compensation plans after the execution of this Agreement; and (iv)
pursuant to a bona fide third-party tender




--------------------------------------------------------------------------------




offer, merger, consolidation or other similar transaction made to all holders of
Vicon Common Stock involving a change of control of Vicon; provided, however,
that in any such case it shall be a condition to the transfer pursuant to
clauses (i) and (ii) above, that (1) the transferee executes an agreement
stating that the transferee is receiving and holding the Lock-Up Shares subject
to the provisions of this Agreement and there shall be no further transfer of
such Lock-Up Shares except in accordance with this Agreement, (2) any such
transfers are not required to be reported with the SEC on Form 4 pursuant to
Section 16 of the Exchange Act, and (3) the undersigned does not otherwise
voluntarily effect any public filing or report regarding such transfers (other
than a filing on Form 5 made after the Lapse Date).
Without limiting the restrictions or obligations herein, any Disposition by the
undersigned shall remain at all times subject to applicable securities laws.
The undersigned agrees that Vicon may place an appropriate restrictive legend on
the stock certificates representing the Lock-Up Shares issued to the undersigned
to indicate that such shares are subject to the terms of this Agreement. Vicon
agrees that it will (or will instruct the transfer agent for Vicon to) promptly
remove such restrictive legend upon the termination of this Agreement. The
undersigned agrees that Vicon may, and the undersigned will, with respect to any
Lock-Up Shares, cause the transfer agent for Vicon to note stop transfer
instructions with respect to the Lock-Up Shares on the transfer books and
records of Vicon.
The undersigned hereby represents and warrants that the undersigned has full
power and authority to enter into this Agreement. All authority herein conferred
or agreed to be conferred shall survive the death or incapacity of the
undersigned and any obligations of the undersigned shall be binding upon the
heirs, personal representatives, successors and assigns of the undersigned.
Neither the execution and delivery of this Agreement by the Shareholder nor the
consummation of the transactions contemplated hereby will directly or indirectly
(whether with notice or lapse of time or both) (i) conflict with, result in any
violation of or constitute a default by the Shareholder under any mortgage,
bond, indenture, agreement, instrument or obligation to which the Shareholder is
a party or by which it or any of the Lock-Up Shares are bound, (ii) violate any
applicable Law to which the Shareholder, or any of the Lock-Up Shares, may be
subject, or (iii) result in the imposition or creation of any Lien upon or with
respect to any of the Lock-Up Shares; except, in each case, for conflicts,
violations, defaults or Liens that would not individually or in the aggregate be
reasonably expected to prevent or materially impair or delay the performance by
such Shareholder of its obligations hereunder.
If Shareholder is married and is resident in a state that has community property
laws or similar laws relating to marital property, he or she shall cause his or
her spouse to execute and deliver to Vicon a Spousal Consent in the form of that
attached hereto, and should Shareholder hereafter become married, Shareholder
shall promptly cause his or her spouse to execute and deliver to the Company a
Spousal Consent in such form.
This Agreement shall terminate immediately and be of no further force or effect
upon the earliest to occur of:
(a) immediately prior to the consummation of (i) any acquisition or purchase
from Vicon by any Person or group (within the meaning of Section 13(d)(3) of the
Exchange Act (“Group”)) of a 50% or more interest in the total outstanding
voting securities of Vicon (other than as a result of the Merger), (ii) any
merger, consolidation, business combination, share exchange or similar
transaction involving Vicon pursuant to which the stockholders of Vicon
immediately preceding such transaction will hold securities representing less
than 50% of the total outstanding voting power of the surviving or resulting
entity of such transaction (or Vicon entity of such surviving or resulting
entity) (other than as a result of the Merger), or (iii) any sale,




--------------------------------------------------------------------------------




lease, exchange, transfer, exclusive license or disposition of assets (including
capital stock or other ownership interests in subsidiaries) representing 50% or
more of the aggregate fair market value of the consolidated assets of Vicon and
its subsidiaries taken as a whole;
(b) immediately following the launch of any tender offer or exchange offer that
if consummated would result in any Person or Group beneficially owning
securities representing 50% or more of the total outstanding voting power of
Vicon; or
(c) (i) the filing of a petition by or against Vicon under any chapter of the
Bankruptcy Reform Act, Title 11 of the United States Code, as amended or
recodified from time to time, or under any similar law relating to bankruptcy,
insolvency or other relief for debtors, (ii) appointment of a receiver, trustee,
custodian or liquidator of or for all or any part of the assets or property of
Vicon, or (iii) the making of a general assignment for the benefit of creditors
by Vicon;
(d) the Lapse Date;
(e) if the undersigned is a director of Vicon or IQinVision as of the date
hereof, and is not appointed to serve, or does not continue to serve (as
applicable), as a director of Vicon following the Effective Time pursuant to
Section 8.13 of the Merger Agreement, the Effective Time; or
(f) if the undersigned serves (or continues to serve) as a director of Vicon
following the Effective Time pursuant to Section 8.13 of the Merger Agreement,
the date the undersigned ceases to be a director of Vicon.
This Agreement and any claim, controversy or dispute arising under or related to
this Agreement shall be governed by and construed in accordance with the laws of
the State of New York, without regard to the conflict of laws principles
thereof.


[Signature Page Follows]




--------------------------------------------------------------------------------






 
Very truly yours,
 
 
Dated: March 28, 2014
_____________________________
Shareholder Signature




_____________________________
Shareholder Name
 


___________________________
Title of Signatory (if applicable)
 
 
 
Acknowledged and Agreed:
 
 
 
VICON INDUSTRIES, INC.
 
 
 
By:______________________________
 
Name:
Title:
 
 









--------------------------------------------------------------------------------




FORM OF SPOUSAL CONSENT


I ____________________, spouse of ____________________, have read and approve
the foregoing Post-Closing Lock-up Agreement (the “Agreement”). In consideration
of the terms and conditions as set forth in the Agreement, I hereby appoint my
spouse as my attorney in fact with respect to the exercise of any rights and
obligations under the Agreement, and agree to be bound by the provisions of the
Agreement insofar as I may have any rights or obligations in the Agreement under
the community property laws of the State of California or similar laws relating
to marital or community property in effect in the state of our residence as of
the date of the Agreement.


Date: ________________________________________




Signature of Spouse: ____________________________
Printed Name of Spouse: _________________________






